Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 19, 2018

                                     No. 04-17-00223-CV

                              Maria Lidia GONZALEZ, et al.,
                                         Appellant

                                              v.

                          ESTATE OF IDELFONSO RAMIREZ,
                                      Appellee

                 From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 6215
                         Honorable Jose A. Lopez, Judge Presiding


                                       ORDER
    The appellants’ joint unopposed motion for extension of time to file reply brief is hereby
GRANTED. Time is extended to August 20, 2018.


It is so ORDERED on July 19, 2018.
                                           PER CURIAM




ATTESTED TO:__________________________________
            KEITH E. HOTTLE,
            Clerk of Court